      Case 1:16-cv-03311-ELH Document 125-17 Filed 11/25/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

MARYLAND SHALL ISSUE, INC., et al., *

                Plaintiffs,                     *

          v.                                    *        No. 1:16-cv-03311-ELH

LAWRENCE HOGAN, et al.                          *

                Defendants.                     *

*         *     *      *      *      *      *       *    *      *      *      *      *
                                           ORDER


          Upon consideration of defendants’ motion for summary judgment and any

opposition thereto, it is this ______ day of ____________ 2021, by the United States

District Court for the District of Maryland:

          ORDERED that defendants’ motion for summary judgment is GRANTED; and it is

further

          ORDERED that the Clerk is directed to enter judgment in favor of defendants on all

counts of the amended complaint.


                                            _____________________________
                                            Ellen Lipton Hollander
                                            United States District Judge
